



Exhibit 10.1
AEROJET ROCKETDYNE HOLDINGS, INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE POLICY
As of November 1, 2017
Section. 1.Introduction.
(a)The purpose of this Executive Change in Control Severance Policy (the
“Policy”) is to provide for the payment of severance benefits to Eligible
Officers (as defined below) of Aerojet Rocketdyne Holdings, Inc. (the “Company”)
who incur a qualified termination of employment in connection with a Change in
Control (as defined below) and to provide certain additional benefits if such
termination occurs. An “Eligible Officer” means an executive officer of the
Company or any of its subsidiaries, other than the Company’s Executive Chairman
and Chief Executive Officer, who has been designated in writing by the Board of
Directors of the Company (the “Board”) (or its Organization & Compensation
Committee, including any replacement or successor committee (the “Compensation
Committee”)) as eligible to participate in the Policy. Once an employee is
designated as an Eligible Officer, such employee shall be an Eligible Officer
for the duration of the Policy.
Section. 2.Amendment or Termination of the Policy. The Board or the Compensation
Committee may amend or terminate the Policy at any time, except:
(a)During the 18-month period following a Change in Control, the Policy may not
be terminated or amended in a way that would adversely affect an Eligible
Officer without such Eligible Officer’s written consent.
(b)With respect to any individual who is an Eligible Officer as of the date of
any termination or amendment of the Policy, and subject to Section 2(a), unless
such termination or amendment is determined by the Board (or the Compensation
Committee) in its sole discretion to be necessary or appropriate to minimize or
eliminate adverse tax treatment to Eligible Officers or to the Company (whether
under Section 409A (as defined below) or otherwise), then without such Eligible
Officer’s written consent, the termination or amendment of the Policy shall not
be effective as it applies to such Eligible Officer until (x) the first
anniversary of the date the termination or amendment of the Policy is approved
or adopted by the Board (or the Compensation Committee) or (y) if such approval
or adoption date occurs within the 12-month period prior to a Change in Control,
the 18-month anniversary of the Change in Control.
(c)No such amendment or termination of the Policy shall give the Company (or any
successor) the right to recover any amount paid to an Eligible Officer prior to
the date of such amendment or termination, or to cause the cessation of
severance payments and benefits to an Eligible Officer who has executed a
Release (as defined below).
Nothing in this Section 2 shall be construed to limit the ability of the Company
to amend the Equity Plan, adopt or amend any successor or replacement equity
compensation plan, or enter into any agreement with an Eligible Officer,
regardless of the effect on the Policy.
Section. 3.Eligibility for Change in Control Severance Benefits Under the
Policy.
(a)In order to be eligible to receive any benefits under Section 4 of this
Policy, the Eligible Officer must execute an acknowledgment form in the form
attached to this Policy as Exhibit A.
(b)In order to be eligible to receive any benefits under Section 4 of this
Policy, the Eligible Officer must, within 60 days following the Termination Date
(as defined below) (such 60-day period referred to as the “Release Period”),
execute a general waiver and release of all claims in favor of the Company, in a
form prescribed by the Company (the “Release”), and such Release must become
effective, binding and irrevocable by the end of the Release Period in
accordance with its terms. In addition to the general waiver and release of
claims, such Release shall also provide that the Eligible Officer:
(i)will not engage in any conduct that is injurious to the Company’s reputation
or interest, including but not limited to publicly disparaging (or inducing or
encouraging others to publicly disparage) the Company;
(ii)shall return to the Company any and all originals and copies of documents,
materials, records, credit cards, keys, building passes, computers, smartphones,
tablets, PDAs and other electronic devices or other items in his or her
possession or control belonging to the Company or containing proprietary
information relating to the Company;
(iii)will cooperate with the Company and its/their counsel in connection with
any investigation, administrative proceeding or litigation relating to any
matter in which the Eligible Officer was involved or of which Eligible Officer
has knowledge; and
(iv)that, in the event the Eligible Officer is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) that in any way relates to the
Eligible Officer’s employment with the Company, the Eligible Officer will give
prompt notice of such request to the


1

--------------------------------------------------------------------------------





Company, and subject to applicable law, will make no disclosure until the
Company has had a reasonable opportunity to contest the right of the requesting
person or entity to such disclosure.
(c)An Eligible Officer will not receive benefits under the Policy if an Eligible
Officer’s employment with the Company terminates for any reason not specified in
Section 4 hereof.
(d)All benefits that an Eligible Officer may be or become entitled to under this
Policy will terminate immediately if the Eligible Officer, at any time, violates
any proprietary information, intellectual property or confidentiality obligation
to the Company or the terms of the Release.
Section. 4.Change in Control Severance Benefits. In the event that an Eligible
Officer incurs a termination of employment by reason of a Change in Control
Termination at any time, and subject to the provisions of Section 6, the
Eligible Officer shall be entitled to, in lieu of any other severance
compensation and benefits whatsoever, the following payments and benefits
(subject to the terms and conditions of this Policy), in addition to payment of
any Accrued Obligations:
(i)a one-time lump sum cash payment equal to such Eligible Officer’s annual base
salary in effect on the Termination Date (or, if greater, the Eligible Officer’s
annual base salary in effect immediately prior to the Change in Control),
payable within 15 days following the last date on which the Release can be
revoked;
(ii) a prorated (to the Termination Date) portion of the incentive compensation
payment such Eligible Officer would have received under the Company’s Short-Term
Incentive Plan (the “STIP”) for the fiscal year in which the Termination Date
occurs, and the full incentive compensation payment such Eligible Officer would
have received under the STIP for the fiscal year prior to the year in which the
Termination Date occurs to the extent not yet paid, each based on actual
performance as determined by the Board or the Compensation Committee in its
discretion for other STIP participants following year-end, and payable at the
same time as such other STIP participants receive payments under the STIP;
(iii)a one-time lump sum cash payment equal to the “target” incentive
compensation such Eligible Officer could have received under the STIP for the
fiscal year in which the Termination Date occurs, payable within 15 days
following the last date on which the Release can be revoked;
(iv)so long as the Eligible Officer timely elects (and remains eligible for)
health benefits continuation pursuant to COBRA, payment by the Company of the
Eligible Officer’s applicable premiums (including spouse or family coverage if
the Eligible Officer had such coverage on the Termination Date) for such
continuation coverage under COBRA (payable as and when such payments become due)
during the period commencing on the Termination Date and ending on the earliest
to occur of (a) the 12-month anniversary of the Termination Date, and (b) the
date on which the Eligible Officer and his or her covered dependents, if any,
become eligible for health insurance coverage through another employer;
(v)to the extent unvested, effective on the effective date of the Release,
immediate full vesting of all of the Eligible Officer’s equity awards (at target
performance, if applicable); and
(vi)outplacement services provided by the Company-designated outplacement firm
for a period of 12 months starting no later than ninety (90) days from the
Eligible Officer’s date of termination with a maximum value of $15,000.
Severance compensation and benefits received under the Policy will not be
included in compensation or earnings for purposes of determining benefits under
any employee welfare or pension benefit plan (including 401(k) plan) of the
Company except to the extent provided specifically under the terms of such plan.
The Company’s obligation to pay the Eligible Officer the amounts provided and to
make the arrangements provided shall not be subject to set-off, counterclaim or
recoupment of amounts owed by the Eligible Officer to the Company or its
affiliates. The Eligible Officer shall not be required to mitigate the amount of
any payment provided for pursuant to this Policy by seeking other employment,
and no amounts otherwise earned shall be set-off against the amounts due.
Section. 5.Definitions. For purposes of this Policy:
(i)“Accrued Obligations” means, each as determined and payable in accordance
with the applicable Company policy or benefit plan, (x) accrued and unpaid
wages, (y) accrued and unused vacation, and (z) to the extent vested, any other
payments or benefits pursuant to any Company benefit plans.
(ii)“Cause” means that the Eligible Officer: (A) pleads “guilty” or “no contest”
to or is indicted for or convicted of a felony under federal or state law or as
a crime under federal or state law which involves Eligible Officer’s fraud or
dishonesty; (B) in carrying out the Eligible Officer’s duties, engages in
conduct that constitutes gross negligence or willful misconduct; (C) fails to
reasonably and materially perform the responsibilities of Eligible Officer’s
position (other than any such failure resulting from incapacity due to physical
or mental illness); (D) engages in misconduct


2

--------------------------------------------------------------------------------





that causes material harm to the reputation of the Company; or (E) materially
breaches any term of this Policy or written policy of the Company, provided that
if the Company provides written notice of Cause pursuant to (C) through (E), the
Eligible Officer shall be given thirty (30) days from the date of such written
notice to cure such conduct.
(iii)“Change in Control” shall have the meaning prescribed to such term in the
Company’s 2009 Equity and Performance Incentive Plan in effect as of the date
the Policy is originally adopted (the “Equity Plan”); provided, however, and
notwithstanding the foregoing, in the event a “change in control” (or such
similar term) were to occur under the Equity Plan as subsequently amended or
under a successor or replacement equity compensation plan adopted by the
Company, a Change in Control shall be deemed to have occurred under the Policy.
(iv)“Change in Control Termination” means, within 18 months following a Change
in Control, and subject to the following sentence, any termination of the
Eligible Officer’s employment with the Company (or its successor) (A) by the
Company (or its successor) for any reason other than Cause or (B) by the
Eligible Officer for Good Reason. For avoidance of doubt, a “Change in Control
Termination” shall include termination of the Eligible Officer’s employment with
the Company (or its successor) due to the Eligible Officer’s Disability (as such
term is defined under Section 409A) or death after a Change in Control. A Change
in Control Termination also includes any termination of the Eligible Officer’s
employment with the Company that occurs pursuant to clauses (A) or (B) of the
first sentence of this paragraph if such termination occurs within six-months
prior to the occurrence of a Change in Control and the Change in Control occurs.
In the event the prior sentence applies to an Eligible Officer, the Eligible
Officer’s date of termination shall be deemed to be the date of the Change in
Control.
(v)“Good Reason” means the occurrence of one of the following events without the
Eligible Officer’s consent: (A) a material diminution in Eligible Officer’s base
salary or target annual bonus opportunity percentage (but not including any
diminution related to a broader compensation reduction that is not limited to
any particular employee or executive), (ii) a requirement that the Eligible
Officer be based anywhere other than within 75 miles of such Eligible Officer’s
principal place of employment as of the date hereof, or (iii) a material
diminution in the Eligible Officer’s title, duties, or responsibilities from
those in effect as of the date hereof (other than temporarily while the Eligible
Officer is physically or mentally incapacitated or as required by applicable
law); provided, however, that no event shall constitute Good Reason unless the
Eligible Officer has notified the Company in writing of the Eligible Officer’s
intention to so terminate the Eligible Officer’s employment, such notice: (i) to
state in detail the particular acts or failures to act that constitute the
grounds on which the proposed termination for Good Reason is based, (ii) to be
given within sixty (60) days after the first occurrence of such acts or failures
to act, and (iii) the Company shall have thirty (30) days following receipt of
such notice to cure such acts or failures to act in all material respects. If
the Company has not cured such acts or failures to act within the thirty (30)
day cure period, then the Eligible Officer’s employment shall be immediately
terminated for Good Reason.
Section. 6.Tax Provisions.
(a)Withholding Taxes. The Company may withhold from any amounts payable under
this Policy such federal, state, local and other taxes as may be required to be
withheld pursuant to any applicable law or regulation.
(b)Section 409A.
(i)This Policy and the payments and benefits hereunder are intended to qualify
for the short-term deferral exception to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and all regulations, rulings and other
guidance issued thereunder, all as amended and in effect from time to time
(“Section 409A”), described in Treasury Regulation Section 1.409A-1(b)(4) to the
maximum extent possible, and to the extent they do not so qualify, they are
intended to qualify for the involuntary separation pay plan exception to Section
409A described in Treasury Regulation Section 1.409A-1(b)(9)(iii) to the maximum
extent possible.
(ii)To the extent Section 409A is applicable to this Policy, this Policy is
intended to comply with Section 409A. Without limiting the generality of the
foregoing, if on the date of termination of employment the Eligible Officer is a
“specified employee” within the meaning of Section 409A as determined in
accordance with the Company’s procedures for making such determination, to the
extent required in order to comply with Section 409A, amounts that would
otherwise be payable under this Policy during the six-month period immediately
following the Termination Date shall instead be paid within 10 days of the first
business day after the date that is six months following the Termination Date
(or, if earlier, the date of death of the Eligible Officer).
(iii)To the extent the Release Period crosses two calendar years, and to the
extent required in order to comply with Section 409A, amounts that would
otherwise be payable under this Policy during the Release Period in the initial
calendar year shall be paid within 10 days of the January 1st of the second
calendar year.
(iv)All references herein to “Termination Date” or “termination of employment”
shall mean separation from service as an employee within the meaning of Section
409A(a)(2)(A)(i) of the Code and Treasury Regulation Section 1.409A-1(h).


3

--------------------------------------------------------------------------------





(v)The Company makes no representation or warranty and shall have no liability
to any Eligible Officer or any other person if any provisions of this Policy are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the requirements of, Section 409A. The Company
shall not have any liability to any Eligible Officer or any other person in the
event Section 409A applies to payments and benefits under the Policy in a manner
that results in adverse tax consequences for the Eligible Officer or such
person.
(vi)Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Policy is
determined to be subject to Section 409A, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement in any
other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
such Eligible Officer incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.
(c)Section 280G Contingent Cutback. In the event that the payments and benefits
provided for in this Policy or otherwise payable to an Eligible Officer (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this provision, would be subject to the excise tax imposed by
Section 4999 of the Code, then such severance and other payments and benefits
shall be payable either (i) in full or (ii) as to such lesser amount that would
result in no portion of such payments and benefits being subject to the excise
tax under Section 4999 of the Code, whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, results in the receipt by such Eligible Officer on
an after-tax basis, of the greatest amount of payments and benefits under this
Policy or otherwise, notwithstanding that all or some portion of such payments
and benefits may be taxable under Section 4999 of the Code. To the extent any of
such benefits and payments provided for in this Policy are “deferred
compensation” within the meaning of Section 409A, any reduction shall be made in
the following manner: first a pro rata reduction of (i) cash payments subject to
Section 409A as deferred compensation and (ii) cash payments not subject to
Section 409A, and second a pro rata cancellation of (x) equity-based
compensation subject to Section 409A as deferred compensation and (y)
equity-based compensation not subject to Section 409A; provided that reduction
in either cash payments or equity compensation benefits shall be made pro rata
between and among benefits that are subject to Section 409A and benefits that
are exempt from Section 409A. Unless the Company and such Eligible Officer
otherwise agree in writing, any determination required under this provision
shall be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination shall be conclusive and binding upon such
Eligible Officer and the Company for all purposes. For purposes of making the
calculations required by this provision, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and such Eligible Officer shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this provision. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this provision.
Section. 7.Miscellaneous.
(a)Entire Agreement; No Duplication of Benefits. Any amounts payable hereunder
shall be reduced by any notice under, or payments in lieu of notice under, the
WARN Act (or similar state law). Any amounts payable under this Policy shall not
be duplicative or cumulative of any other severance benefits, and to the extent
an Eligible Officer has executed an individually negotiated written agreement
with the Company relating to severance benefits after a “change in control” (or
such similar term) that is in effect on his or her Termination Date, no amounts
will be due hereunder.
(b)No Implied Employment Contract. This Policy is not an employment contract.
Nothing in this Policy or any other instrument executed pursuant to this Policy
shall confer upon an Eligible Officer any right to continue in the Company’s
employ or service nor limit in any way the Company’s right to terminate an
Eligible Officer’s employment at any time for any reason. The Company and the
Eligible Officer acknowledge that the Eligible Officer’s employment is and shall
continue to be “at-will”, as defined under applicable law, except to the extent
otherwise expressly provided in a written agreement between the Eligible Officer
and the Company.
(c)Exclusive Discretion. The Board, the Compensation Committee or another
authorized committee thereof will have the exclusive discretion and authority to
establish rules, forms, and procedures for the administration of the Policy and
to construe and interpret the Policy and to decide any and all questions of
fact, interpretation, definition, computation or administration arising in
connection with the operation of the Policy, including, but not limited to, the
eligibility to participate in the Policy and amount of benefits paid under the
Policy, and its rules, interpretations, computations and other actions will be
binding and conclusive on all persons.
(d)Notice. Notices and all other communications contemplated by this Policy
shall be in writing and shall be deemed to have been duly given when personally
delivered, sent by facsimile or when mailed by U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the Eligible
Officer, mailed notices shall be addressed to him or her at the home address or
facsimile number shown on the Company’s corporate records, unless a different
address or facsimile number


4

--------------------------------------------------------------------------------





is subsequently communicated to the Company in writing. In the case of the
Company, mailed notices or notices sent by facsimile shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
the Company’s General Counsel (or, in the event the Eligible Officer is the
General Counsel of the Company, then to the Company’s Chief Executive Officer).
(e)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Policy on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Policy.
(f)Severability. In the event that any one or more of the provisions of this
Policy shall be or become invalid, illegal or unenforceable in any respect or to
any degree, the validity, legality and enforceability of the remaining
provisions of this Policy shall not be affected thereby. The parties intend to
give the terms of this Policy the fullest force and effect so that if any
provision shall be found to be invalid or unenforceable, the court reaching such
conclusion may modify or interpret such provision in a manner that shall carry
out the parties’ intent and shall be valid and enforceable.
(g)Successors. The Company shall have the right to assign its rights and
obligations under this Policy to an entity that (whether direct or indirect, by
purchase, merger, consolidation or otherwise) acquires all or substantially all
of the assets of the Company. The rights and obligations of the Company under
this Policy shall inure to the benefit and shall be binding upon the successors
and assigns of the Company. In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by the
Policy, the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to the Company to expressly and
unconditionally assume the Policy in writing and honor the obligations of the
Company hereunder, in the same manner and to the same extent that the Company
would be required to perform if no succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall entitle Eligible Officers to such severance
compensation and benefits from the Company in the same amount and on the same
terms as the Eligible Officer would be entitled hereunder if the Eligible
Officer had terminated his or her employment with Good Reason following a Change
in Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.
An Eligible Officer shall not have any right to assign his or her obligations
under this Policy and shall only be entitled to assign his or her rights under
this Policy upon his or her death, solely to the extent permitted by this
Policy, or as otherwise agreed to by the Company.
(h)Creditor Status of Eligible Officers. In the event that any Eligible Officer
acquires a right to receive payments from the Company under the Policy such
right shall be no greater than the right of any unsecured general creditor of
the Company.
(i)Governing Law. This Policy is intended to be governed by and will be
construed in accordance with the laws of the State of Delaware.




5

--------------------------------------------------------------------------------





EXHIBIT A


PARTICIPANT ACKNOWLEDGMENT AND ACCEPTANCE OF THE
AEROJET ROCKETDYNE HOLDINGS, INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE POLICY


I acknowledge that I have received this official plan document attached as Annex
A hereto for the Aerojet Rocketdyne Holdings, Inc. Executive Change in Control
Severance Policy (the “Policy”), and confirm that I have read and understand the
terms of the Policy. Furthermore, I agree that any compensation and benefits I
may be due under the Policy will be paid under the rules, restrictions, terms
and conditions as stated therein (and as may be subsequently modified). The
Company agrees not to remove the undersigned as an Eligible Officer (as defined
in the Policy) without the undersigned’s written consent.


 
 
 
 
 
 
 
[NAME]
Date:



Agreed and Acknowledged:


Aerojet Rocketdyne Holdings, Inc.
    


By:__________________________________        
Name:
Title:
Date:




6